OPINION — AG — ** CITIES — GOVERNMENTAL TORT LIABILITY ACT — IMPLIEDLY REPEALED BY LATER ENACTMENT — LIMITS OF LIABILITY GOVERNED BY STATUTE ** (1) IN A CITY WITH A POPULATION IN EXCESS OF 200,000 THE PROVISIONS OF THE GOVERNMENTAL TORT LIABILITY ACT (11 O.S. 1971 1751 [11-1751]) ARE APPLICABLE ONLY TO THE EXTENT THAT THEY HAVE NOT BEEN IMPLIEDLY REPEALED BY THE CONFLICTING AND REPUGNANT PROVISIONS OF O.S.L. 1976, CHAPT. 18(11 O.S. 1976 Supp., 16.4 [11-16.4]) (2) IN A TORT ACTION ARISING OUT OF A GOVERNMENTAL FUNCTION AGAINST A CITY WITH A POPULATION IN EXCESS OF 200,000, THE LIMITS OF A CITY LIABILITY IS GOVERNED BY THE LIMITS THE CITY ESTABLISHES UNDER 11 O.S. 1976 Supp., 16.4 [11-16.4] CITE: 11 O.S. 1971 1766 [11-1766], 75 O.S. 1971 22 [75-22] (JAMES C. PECK)